Citation Nr: 9908822	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an increased rating for sacro-
iliac/lumbosacral strain with lumbar disc disease, status 
post disc fusion, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted the veteran's claim for 
service connection for lumbar disc disease as part of his 
service-connected sacro-iliac/lumbosacral strain, but denied 
his claim for an increased rating for this disorder, and 
which confirmed and continued earlier denials of service 
connection for arthritis of multiple joints.  The veteran 
filed a timely appeal to these adverse determinations.

The Board notes that in March 1996, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
low back disorder from 40 percent to 60 percent.  The Board 
notes that in a claim for an increased rating, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  The veteran has not 
expressly stated that he was only seeking a 60 percent rating 
for his low back disorder and no written withdrawal of this 
issue has been made under 38 C.F.R. § 20.204 (1998).  
Therefore, the issue of an increased rating for sacro-
iliac/lumbosacral strain with lumbar disc disease, status 
post disc fusion, remains in appellate status.


The Board also notes that in its February 1999 Written Brief 
Presentation, the veteran's service representative raised the 
issue of entitlement to service connection for sensory 
neuropathy secondary to the veteran's service-connected 
sacro-iliac/lumbosacral strain with lumbar disc disease, 
status post disc fusion.  As this issue has not been 
developed or certified for appellate review, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  There is no competent evidence that the veteran's current 
arthritis of multiple joints, including his left shoulder, 
hips, and cervical spine, is related to a disease or injury 
incurred in service.

3.  The veteran's sacro-iliac/lumbosacral strain with lumbar 
disc disease, status post disc fusion, is currently 
manifested by limited lumbar spine motion, neuropathy and 
numbness in the upper legs, and pain and tenderness in the 
low back, rated at 60 percent disabling and the basis for 
individual unemployability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
of multiple joints is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has been awarded the maximum disability 
rating available under the applicable Diagnostic Codes.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Codes 5293, 5294 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Arthritis of Multiple Joints

In order to establish service connection for a claimed 
disability, the evidence must demonstrate that a particular 
injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the 
Armed Forces.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra.  This burden may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims, known as the United States Court of Veterans 
Appeals prior to March 1, 1998 (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's service connection claim 
includes his service medical records, which are negative for 
any reported complaint or diagnosis of, or treatment for, 
arthritis.  Relevant post-service evidence includes a 
statement dated in July 1947 from Robert R. Bidwell, M.D.  He 
stated his opinion that the veteran had generalized atrophic 
arthritis that had been symptomatic to a consistent degree in 
the sacro-iliac articulations and which had further been 
characterized by periodic flare-ups in other joints, such as 
the wrists, elbows, knees, and ankles.  However, no findings 
were offered to support the conclusion that arthritis existed 
in any of these "other joints," and there is no evidence 
that x-rays were performed at that time.  

The first, and indeed the only, x-ray evidence of arthritis 
of joints other than the lumbar spine is included in a VA 
hospital summary dated in December 1974.  At that time, x-
rays reportedly showed evidence of degenerative arthritis of 
the cervical spine, the left acromioclavicular joint, and the 
hip joints.  No opinion regarding the etiology of this 
arthritis was provided.  Subsequent VA outpatient treatment 
notes and examination reports do not contain any evidence 
relating to multiple joint arthritis, although degenerative 
disc disease/arthritic changes in the spine was confirmed on 
several occasions.

In February 1997, the RO's requested a medical opinion 
regarding whether the degenerative arthritic changes in the 
veteran's low back were due, at least in part, to his 
service-connected low back injury.  In March 1997, a 
physician at the Des Moines VA Medical Center (MC) submitted 
a detailed opinion regarding this issue.  Although this 
response focused primarily on the veteran's low back 
disorder, he did state that that "the effects of wear and 
tear in his normal daily living have superimposed 
degenerative arthritic disease primarily in the lumbar region 
and perhaps, to a lesser extent, in other joints as has been 
previously documented."  However, while this physician did 
state that approximately 25 percent of the veteran's 
arthritic disease of the lumbar spine was a result of his 
injury, as opposed to routine ongoing aging effects, he did 
not address the issue of the etiology of the arthritis in the 
other joints which were not injured in the inservice 
accident.

The veteran clearly suffers from arthritis of multiple 
joints, including his left shoulder, hips, and cervical 
spine/neck area.  However, there is no competent medical 
evidence which relates this arthritis to his period of 
military service.  Specifically, no medical professional has 
provided an opinion that this arthritis, first confirmed by 
x-rays in 1974, was manifest during his military service, to 
a compensable degree within the one-year presumptive period 
following service, or is otherwise related to any incident of 
the veteran's military service, including his December 1945 
inservice low back injury.  This is the case even if the 
Board were to accept Dr. Bidwell's unsupported July 1947 
statement that the veteran was suffering from generalized 
atrophic arthritis at that time, since this was more than one 
year after the veteran's discharge from service and the 
physician did not relate the disorder back to service.

The Board has considered the veteran's own statements, as set 
forth during his October 1998 Travel Board hearing before the 
undersigned Board Member, expressing his opinion that his 
arthritis of multiple joints stems from his low back disorder 
incurred in service.  The Board does not doubt the sincerity 
of the veteran's belief in this claimed causal connection.  
The veteran, however, is not a medical expert, and is not 
qualified to express an opinion regarding any medical 
causation of his arthritis.  Because it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992) (an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions).  Thus, the veteran's 
contention that his current arthritis of multiple joints, 
first confirmed by x-ray evidence in 1974, is related to the 
low back injury incurred while in the military nearly three 
decades earlier may not be accepted as competent evidence.

Under the circumstances, the record does not demonstrate that 
the veteran has met his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for arthritis of multiple joints.  The claim must 
be denied on that basis.  The duty to assist is not triggered 
here by the submission of a well-grounded claim; accordingly, 
the VA has no obligation to further develop the veteran's 
claim, including requesting further medical examinations or 
opinions.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issues is being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claim on the merits, while the Board has concluded that the 
claim is not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis, the Board finds 
no prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for arthritis of multiple joints.  Although the 
veteran testified that he was treated shortly after service 
by Dr. Bidwell, it appears that the RO has requested and 
received all available records from this physician.  
Therefore, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

II.  Low Back Disorder

The veteran's claim for an increased rating for his low back 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In contrast to claims for service 
connection, a mere allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
needed to adjudicate a schedular evaluation of the veteran's 
disorder have been properly developed.  No further assistance 
to the veteran is required on that issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's sacro-iliac/lumbosacral strain with lumbar disc 
disease, status post disc fusion, includes VA outpatient 
notes dated from July 1992 to October 1995, as well as the 
reports of VA examinations conducted in January and March 
1993, September 1994, and January 1997.  These records 
confirm the presence of very significant low back problems, 
including back pain, numbness in the upper legs, and lumbar 
degenerative disc disease, which required lumbosacral disc 
fusion in 1954.  These problems have caused significant 
limitation of functioning, including an inability to walk for 
more than 3 blocks and the need to use a lumbosacral support 
and a cane.

The veteran's low back disorder has been evaluated as 60 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC)s 5294-5293.  The maximum rating 
available under DC 5294, pursuant to which the severity of 
sacro-iliac injury and weakness is evaluated, is 40 percent.  
This rating is warranted for severe sacro-iliac injury, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.

In addition, the maximum rating under DC 5293, pursuant to 
which the severity of intervertebral disc syndrome is 
evaluated, is 60 percent.  This rating is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseases disc, with intermittent relief.

The veteran has already been awarded a 60 percent rating for 
his service-connected low back disorder, which is the maximum 
rating available under either applicable code section.  The 
Board notes that the veteran has contended that he is 
entitled to a higher evaluation, such as 80 or 100 percent, 
due to the severity of his back problems, including 
neuropathy of the upper legs, degenerative disc disease of 
the lumbar spine, and a greatly limited range of lumbar spine 
motion.  However, the assigned 60 percent rating contemplates 
the most severe level of disability from sacro-iliac injury 
and intervertebral disc syndrome established under the Rating 
Schedule and specifically include virtually all of the 
symptomatology stemming from the veteran's low back disorder.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
codes.  The only codes which provide for a rating in excess 
of 60 percent, however, are DC 5285 (100 percent for cases of 
fractured vertebra with spinal cord involvement, where the 
veteran is bedridden or requires long leg braces) and DC 5286 
(100 percent where the spine is ankylosed (fixed) in an 
unfavorable angle).  There is no evidence in this case that 
the veteran meets the requirements in either situation.  Nor 
would a higher schedular rating be appropriate on the basis 
of functional loss due to pain since the veteran is already 
receiving the maximum schedular rating for lumbosacral strain 
with intervertebral disc disease.  See Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).  Therefore, the Board concludes 
that an evaluation under these codes is not warranted.

The Board has considered the veteran's contention, as set 
forth during the course of his October 1998 hearing before 
the undersigned Board Member, that he is entitled to a higher 
rating for his back disorder due to the fact that he had to 
retire early, at age 60, due to his disability.  In a rating 
decision dated in September 1997, the RO granted the 
veteran's claim for a total (100 percent) rating for 
compensation based on individual unemployability due to his 
back disability--the veteran's only service-connected 
disability.  Therefore, the Board is satisfied that the 
impact of the veteran's low back disorder on his ability to 
work has been adequately addressed, and, furthermore, that 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(pertaining to the assignment of an extra-schedular 
evaluation in cases where a disability causes, among other 
things, marked interference with employment).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of multiple joints is 
denied.

A disability rating in excess of 60 percent for sacro-
iliac/lumbosacral strain with lumbar disc disease, status 
post disc fusion, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


